      Case 3:20-cv-00184-DPM Document 8 Filed 09/30/20 Page 1 of 1



           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                 PLAINTIFF

v.                   No. 3:20-cv-184-DPM-JTR

KEITH WADLE, Disciplinary Hearing
Officer; FAUST, Warden, ADC;
JUSTIN PETERS, Disciplinary Hearing
Administrator, ADC; VICKY HAYCOX,
Director Assistant, ADC; DEXTER PAYNE,
Director, ADC; and DOES, Disciplinary
Hearing Officer                                          DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Motion to dismiss, Doc. 7, granted.   Motions, Doc. 4-6, denied
as moot.   Everett's complaint will be dismissed without prejudice.
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith.      28 U.S.C. § 1915(a)(3).
     So Ordered.
